Citation Nr: 1601290	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left eye disability, to include traumatic glaucoma with cataract, left eye blindness, and partial left retinal detachment. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  This claim was previously before the Board in June 2013, September 2014, and August 2015 when it was remanded for development.  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

As noted in the August 2015 remand, the issue currently on appeal is somewhat unclear with regard to whether the Veteran has claimed entitlement to service connection for a left eye disability or a bilateral eye disability.  However, the Board clarified the issue in the August 2015 remand and proceeded with a left eye disability only as that was the disability specified in the substantive appeal.  


REMAND

The Board finds that additional development is required before the claim on appeal can be decided.

In the August 2015 remand, the Board requested that a medical opinion be obtained addressing the issue of whether the Veteran had a left eye disability that pre-existed active service, and if so, whether that disability was aggravated by active service.  The examiner was also asked to address whether any aggravation of a left eye retinal detachment noted on active service was part of the natural progression of that disability.  Upon review of the September 2015 VA examination report, the Board notes that the examiner only provided opinions with relation to direct service connection and did not address aggravation of any pre-existing disability.  

Therefore, the Board finds that a new opinion is needed.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2015 VA examiner in order to obtain an addendum to the September 2015 opinion.  If the September 2015 VA examiner is not available to provide the addendum, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  The supporting rationale for all opinions expressed must be provided.
The examiner should address the following: 

(a) Does the Veteran have a left eye disability which clearly and unmistakably existed prior to active service?  If so, was any pre-existing left eye disability clearly and unmistakably NOT aggravated during active service?  Was there any permanent increase in disability of any pre-existing left eye disability?  If so, did that increase represent the natural progress of the disorder?
      
(b) Is any diagnosed left eye disability, to include glaucoma with cataract and left eye blindness, related to a left eye retinal detachment, which was noted while on active service?  If so, are those disabilities part of the natural progression of a left eye retinal detachment? 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

